J-S50031-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,          :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                   Appellee            :
                                       :
          v.                           :
                                       :
KENNETH HOYLE,                         :
                                       :
                   Appellant           :    No. 1362 EDA 2020

     Appeal from the Judgment of Sentence Entered October 19, 2018
          in the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0008019-2017

COMMONWEALTH OF PENNSYLVANIA,          :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                   Appellee            :
                                       :
          v.                           :
                                       :
KENNETH HOYLE,                         :
                                       :
                   Appellant           :    No. 1363 EDA 2020

     Appeal from the Judgment of Sentence Entered October 19, 2018
          in the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0008020-2017

BEFORE:        BENDER, P.J.E., SHOGAN, J. and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                      FILED APRIL 20, 2021

     Kenneth Hoyle (Appellant) appeals nunc pro tunc from the October 19,

2018 judgments of sentence of two consecutive terms of life incarceration,

without the possibility of parole, imposed after a jury convicted him of two

counts of first-degree murder and one count of possessing an instrument of

crime (PIC). Upon review, we affirm.


*Retired Senior Judge assigned to the Superior Court.
J-S50031-20

     Appellant’s charges stem from an incident “in the early morning hours

of July 16, 2017, [when] Appellant shot his [next-door] neighbor, Robert

DePaul, and DePaul’s female companion, August Dempsey, after a verbal

altercation.” Commonwealth v. Hoyle, No. 443 EDA 2019, unpublished

memorandum at 1 (Pa. Super. filed March 27, 2020).            The trial court

thoroughly recounted the evidence presented at trial, as follows.

     Police officer Brian Brent testified that he was at 4670 James
     Street for a separate incident when he heard a man’s voice
     yelling followed by a few gunshots from somewhere in the area.
     Officer Brent headed in the direction of the gunshots3 and met
     up with Officer Murray, who was also in the area. The officers
     encountered Appellant’s wife, who “calmly” directed the officers
     down a breezeway, where they discovered two victims, one male
     and one female, with gunshot wounds to the head. A picture of
     the position of decedents’ bodies, marked Commonwealth Exhibit
     C-47[,] was shown to the jury.4 Notably, DePaul’s feet were not
     on Appellant’s property[;] instead they were on the property of a
     third neighbor[, located at 4713 James Street].

        3 Appellant live[d] at 4711 James Street. DePaul lived at
        4709 James Street. [Appellant shared a breezeway with
        another individual who lived at 4713 James Street. The
        shooting occurred in the breezeway between 4711 and
        4713 James Street.]

        4 C-47 shows DePaul laying [sic] facedown diagonally
        across the breezeway. Dempsey is also laying [sic]
        facedown and diagonally across the breezeway, her body is
        draped over that of DePaul’s.

     Officer Brent testified that Appellant approached him at the
     crime scene and “calmly” said[,] “I’m the homeowner…[.] Y’all
     took too long to come here [and] I shot them.” Officer Brent did
     not see any weapons present on the victims.

     A video was played for the jury that depict[ed] the decedents
     walking across the front of their property onto and across
     Appellant’s property[,] and then down the breezeway between

                                    -2-
J-S50031-20


     Appellant’s house and the 4713 house. The video does not show
     the actual [shootings]. The last camera to capture the decedents
     shows DePaul walk down the breezeway approximately forty
     seconds before Dempsey.

     Police 911 tapes were also played for the jury. The first call
     comes in July 16, 2017, at 1:29 [a.m., during which] Appellant’s
     wife was requesting an officer to 4711 James Street because her
     neighbor from 4709 was drunk and destroying her fence. The
     next call comes in [nine minutes] later at 1:38 [a.m., during
     which] Appellant’s wife reported that her neighbor was exposing
     his private parts to her and destroying her property. When asked
     to provide a description of the neighbor she stated that “he is
     white” and “my neighbor.” Appellant’s wife further requested
     that police come to her property because her neighbor has a no
     trespassing sign, and then said[,] “the cops gotta come here,
     next thing he’s gonna pull a gun on us.” When told that police
     [would] be sent, she requested that police “knock or ring the
     doorbell” when they arrive[d].

     The next call, at 1:47 [a.m.], was from Appellant demanding to
     know why the police ha[d] not arrived yet. Appellant stated[,]
     “my neighbor is ready to go over the fence and attack us.” He
     also told the dispatcher “they better get out here.” The next call,
     at 1:52 [a.m.], was from Officer Brent reporting a shooting at
     his location.

     At 1:53 [a.m.],8 Appellant called police dispatch and [told] them
     to “go out on the front porch.” When asked by the dispatch if he
     need[ed] the police or ambulance Appellant responded, “yea, I
     shot both of them.” When asked who he shot, Appellant
     responded[,] “the people that were attacking us, I told you to
     get here, you didn’t come.” When asked if he shot two people,
     Appellant responded[,] “the second round looks like it hit the
     other person, I don’t know.” When asked if he shot males or
     females, Appellant responded “a male and I think a female, I’m
     not sure.” Appellant’s voice was very calm throughout the entire
     conversation.9

        8 There are three additional calls between the 1:52 [a.m.
        call by] Officer Brent … and the 1:53 [a.m. call by]
        Appellant[;] they do not contain any relevant information.



                                    -3-
J-S50031-20

        9 All recordings after 1:56 [a.m.] are communications
        between emergency [personnel].

     Detective Donald Marano recovered an audiotape, and it was
     played for the jury.10 The audiotape was taken from Appellant’s
     property – Appellant had been recording his interactions with
     DePaul. The majority of the tape is DePaul and Appellant
     arguing, threatening each other, and trading expletives. DePaul
     is clearly intoxicated and Appellant ha[d] a sarcastic tone and is
     taunting DePaul.

        10 The first speaker on the audiotape is DePaul, the first
        female heard is Dempsey, the other male’s voice is
        Appellant[,] and the other female’s voice is Appellant’s
        wife.

     During the quarrel, Appellant told DePaul to invest in fire
     insurance because his house is going to burn down one day.
     Shortly thereafter, DePaul told Appellant that he can choke the
     [shit] out of him, to which Appellant responded, “any time Bob,
     I’m standing right here now.” Appellant told DePaul that he
     “better thank his little [ass], she held me back tonight.” [It
     appeared Appellant was referring to Appellant’s wife holding him
     back.] Appellant then told his wife[,] “I wanna take care of this
     [mother fucker].”

     The situation escalate[d] twenty three minutes and forty seconds
     into the recording when DePaul told Appellant “why don’t you
     open your gate and let me come up the alleyway.” Appellant
     responded, “come on up, come on up.”

     Appellant can be heard whispering something, the only audible
     words are “stopping him” and “the property.” Appellant’s wife
     asks Appellant if he is going to open the gate and he responded,
     “no, I’m not going to open the gate, I want him caught in the
     alleyway.” Appellant then directed his wife to “go get the
     spotlight.”

     DePaul can be heard saying[,] “alright, here I am Ken, hello
     Ken.” Appellant’s wife then asked DePaul what he [was] doing on
     their property. DePaul and Appellant’s wife yelled at each other
     and DePaul said[,] “he asked me to come over.” [DePaul also
     said that he was not on Appellant’s property, but was on the
     neighbor’s property and neutral property. DePaul continued to

                                   -4-
J-S50031-20


     ask Appellant’s wife where Appellant was, and she told him not
     to worry about it. Simultaneously, Dempsey pleaded with DePaul
     to leave.] Less than two minutes later, [] there is a loud noise,
     which was the sound of trashcans being knocked over. Ten
     seconds later, a gun was fired a total of four time in eight
     seconds. [Between the first shot and the next three shots,
     Dempsey yelled, “Oh my fucking God! What the….”] After the
     gunshots, Appellant can be heard saying something in the
     background, but the words are inaudible. Police responders can
     be heard two and a half minutes after the last gunshot was fired.
     The recording ends a minute and a half later.

     Detective Marano testified that the breezeway in which the
     decedents’ bodies were found had a spotlight in it. Detective
     Marano also secured a camera from inside Appellant’s residence.
     The camera contained pictures taken by Appellant’s wife of the
     decedents on the night of the murders. Notably, there are seven
     pictures of DePaul standing in the breezeway before he was
     shot. In each of the photographs[,] DePaul is standing on the
     4713 house’s side of the breezeway. In Commonwealth Exhibit
     61AF, Dempsey and DePaul are standing in the right frame of
     the photograph, and three metal trashcans are upright in the left
     frame of the photograph. In Commonwealth Exhibit 61AH,
     DePaul’s right side of his body is visible in the foreground,
     Dempsey can be seen walking away, and[,] in the background[,]
     three metal trashcans are lying down across the breezeway.

     Police [O]fficer Jacqueline Davis testified that she and her
     partner[,] Officer Gregory Yatcilla[,] processed the crime scene.
     Appellant’s backyard was separated from the breezeway, where
     the victims’ bodies were found, by a gate, which was five feet,
     two inches high, and locked. Officers recovered a bullet fragment
     in the breezeway next to the victims’ bodies. Additionally, there
     was blood on the fence post at the end of the breezeway that
     divided Appellant’s backyard from the [backyard of the house at]
     4713…. There was no blood on the top of Appellant’s gate or on
     the ground in front of his gateway.

     Inside Appellant’s house, officers discovered a revolver with four
     spent casings and two live rounds still in the cylinder. In the
     kitchen, tacked to the wall, was the criminal [history] of []
     DePaul from the First Judicial District [of Philadelphia].
     Additionally, the decedent and Appellant had adjoining
     properties, with a fence dividing their respective backyards.

                                   -5-
J-S50031-20


     Officer Davis testified that pieces of the fence were missing and
     the broken parts were laying [sic] in Appellant’s backyard.

     Dr. Albert Chu, Deputy Medical Examiner, testified that Dempsey
     had been shot twice, once in the right side of her forehead and
     once in the left buttock. DePaul also suffered two gunshot
     wounds, one to the center of his forehead and one to the left
     side of his lower back. The exit wound for the gunshot to
     DePaul’s back showed markings that resembled the pattern of
     the tank top DePaul was wearing when he died. Dr. Chu
     explained that when the portion of a body that a bullet exits is
     supported, for example on the ground, there are sometimes
     markings around the exit wound that correspond to whatever
     was pressed against the skin when the victim was shot.
     Therefore, the markings surrounding the exit wound on DePaul’s
     [chest] are consistent with DePaul[’s] being on the ground at the
     time he was shot in the back. DePaul had injuries to his right
     elbow and right hand that were consistent with blunt-force
     trauma.13 Additionally, a toxicology test was performed on
     DePaul, and his blood alcohol content was .262 at the time of his
     death.

        13  Dr. Chu agreed with Appellant’s counsel that these
        injuries could have been caused by punching through a
        wooden fence.

     Police Officer John Cannon, from the Firearms Identification Unit,
     testified that the bullet jacket recovered from the crime scene
     was an expanding type jacket. Furthermore, all of the ballistic
     evidence recovered from the crime scene and the decedents’
     bodies matched the firearm recovered from Appellant’s home.

     Appellant presented evidence. Nancy Jamison testified that
     Appellant is her older brother, and that Appellant has a
     reputation as being peaceful and law-abiding.

     Police officer Brian Murray testified that, on July 17, 2017[,]
     around 1:00 [a.m.], approximately one hour prior to the
     murders, he was responding to another call in the neighborhood
     and came in contact with DePaul. DePaul was intoxicated, yelling
     loudly, generally, and then at him in a confrontational manner.
     Officer Murray instructed DePaul to go into his house[.] DePaul
     never approached Officer Murray.


                                   -6-
J-S50031-20


     Furthermore, Officer Murray had contact with Appellant
     immediately after the murders. Appellant was “very calm” and
     “very stoic,” Officer Murray called him “shockingly calm for the
     type of situation.” Appellant was cooperative with Officer Murray,
     and told Officer Murray[,]

        that he had shot both individuals that were laying [sic] on
        his property. He stated that DePaul had been threatening
        him[,] and that he gave multiple warnings to leave, …
        which [DePaul had] refused. He stated he was fearing for
        his safety and his wife’s due to their age and health, so
        that he had shot them. And Appellant said … that he knew
        the female was there but [he] didn’t realize that he had
        shot her until he came around to approach [the police].

     N.T., 10/18/2018[,] at 26-33.

Trial Court Opinion (TCO), 8/18/2020, at 2-9 (names altered; some

footnotes and record citations omitted).

     Appellant was arrested on July 17, 2017, and charged in two
     separate cases (pertaining to each victim) with the above-stated
     crimes. His cases were consolidated and, at the close of his jury
     trial on October 19, 2018, he was convicted of each offense with
     which he was charged. Appellant was sentenced that same day
     to the term of incarceration set forth supra. He filed a timely
     post-sentence motion, which was denied on February 6, 2019.

Hoyle, No. 443 EDA 2019, unpublished memorandum at 1-2. Appellant filed

a single notice of appeal from his judgment of sentence, listing both docket

numbers. Accordingly, this Court quashed Appellant’s notice of appeal as it

violated Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), and the

mandates of Pa.R.A.P. 341(a). Hoyle, No. 443 EDA 2019, unpublished

memorandum at 2-4.

     On March 27, 2020, Appellant timely filed a petition pursuant to the

Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546, seeking to

                                     -7-
J-S50031-20

reinstate his direct appeal rights. The PCRA court granted the petition, and

this nunc pro tunc notice of appeal followed. Both Appellant and the trial

court complied with Pa.R.A.P. 1925.1 On appeal, Appellant raises three

issues for our review.

      I.     Was the evidence sufficient to support Appellant’s
             convictions for first-degre[e] murder and [PIC] where the
             Commonwealth failed to prove beyond a reasonable doubt
             that Appellant did not justifiably act in self-defense?

      II.    Were Appellant’s convictions against the clear weight of
             the evidence where an audio recording of the events
             preceding the shooting, multiple 911 calls, and evidence
             from the crime scene all corroborated Appellant’s claim
             that he was justified in shooting [] DePaul?

      III.   Did the trial court err when it ruled that Appellant was not
             entitled to present expert testimony to establish his state
             of mind at the time of the shooting in support of his
             justification defense?

Appellant’s Brief at 5 (capitalization altered).

      We begin with Appellant’s challenge to the sufficiency of the evidence,

which we consider mindful of the following:

      When reviewing the sufficiency of the evidence, we must
      determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were
      sufficient to prove every element of the offense beyond a
      reasonable doubt. [T]he facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. It is within the province of the fact-finder to

1 We are troubled by Appellant’s incorporating by reference his post-
sentence motions in his Pa.R.A.P. 1925(b) statement. However, the trial
court was able to ascertain and address the issues raised by Appellant and,
thus, Appellant’s improper incorporation has not hampered our review.

                                       -8-
J-S50031-20


      determine the weight to accord to each witness’s testimony and
      to believe all, part or none of the evidence. The Commonwealth
      may sustain its burden of proving every element of the crime by
      means of wholly circumstantial evidence. As an appellate court,
      we may not re-weigh the evidence and substitute our judgment
      for that of the fact-finder.

Commonwealth v. Steele, 234 A.3d 840, 845 (Pa. Super. 2020) (citations

and quotation marks omitted).

      Instantly, Appellant “does not deny that he intentionally shot []

DePaul, but maintains that his convictions for first-degree murder and [PIC]

cannot stand because the Commonwealth’s evidence failed to establish that

he was not acting in self-defense at the time of the shooting.” Appellant’s

Brief at 19.

      If a defendant introduces evidence of self-defense, the
      Commonwealth bears the burden of disproving the self-defense
      claim beyond a reasonable doubt. The use of force against a
      person is justified “when the actor believes that such force is
      immediately necessary for the purpose of protecting himself
      against the use of unlawful force” by the other person. 18
      Pa.C.S.[] § 505(a). A self-defense claim thus entails three
      elements: (1) the defendant reasonably believed that he was in
      imminent danger of death or serious bodily injury and that it was
      necessary to use deadly force against the victim to prevent such
      harm; (2) the defendant was free from fault in provoking the
      difficulty which culminated in his use of deadly force; and (3) the
      defendant did not violate any duty to retreat.

Steele, 234 A.3d at 846 (some citations and quotation marks omitted).

      The Commonwealth sustains that burden of negation if it proves
      any of the following: that the slayer was not free from fault in
      provoking or continuing the difficulty which resulted in the
      slaying; that the slayer did not reasonably believe that [he] was
      in imminent danger of death or great bodily harm, and that it
      was necessary to kill in order to save [him]self therefrom; or


                                     -9-
J-S50031-20


     that the slayer violated a duty to retreat or avoid the danger.

Commonwealth v. Mouzon, 53 A.3d 738, 740-41 (Pa. 2012) (citations and

quotation marks omitted).

     On appeal, Appellant relies on the 911 calls to establish that he

reasonably was in fear of death or serious bodily injury, attempted to de-

escalate the confrontation, and did not violate a duty to retreat, as he “was

on the porch of his home in the middle of the night while [] DePaul was in

the process of scaling his fence to advance upon him.” Appellant’s Brief at

21-22.

     As detailed by the trial court, the jury had the benefit of hearing the

911 calls and the audiotape of the confrontation.

     The audiotape revealed that Appellant consented to DePaul[’s]
     coming onto his property, and then Appellant told his wife[,] “I
     want him caught in the alleyway[,]” and “go get the spotlight.”
     The jury was able to compare the audio of Appellant and his wife
     taunting a drunken DePaul, with the 911 tapes, from the same
     time frame, wherein Appellant and his wife were reporting to
     police that they were in fear for their lives. The two recordings
     were in direct contradiction. The evidence presented by the
     Commonwealth showed that Appellant lured the decedents onto
     his property in order to stage the murders as self-defense; and
     that Appellant did not reasonably believe that deadly force was
     necessary to protect himself against death or serious bodily
     injury.

     Furthermore, the decedents were unarmed, in direct
     contradiction to Appellant’s wife’s claim that DePaul was going to
     “pull a gun on [them].” Additionally, the decedents were shot in
     the breezeway, prior to reaching Appellant’s locked gate. In fact,
     all seven photos taken of DePaul by Appellant’s wife show
     DePaul standing on the 4713 house’s side of the breezeway. This
     evidence is corroborated by the crime scene photos[,] which
     show DePaul laying [sic] diagonally across the breezeway, with

                                   - 10 -
J-S50031-20


      his feet on the 4713 house side of the breezeway. All of the
      photographic evidence refutes Appellant’s claim that DePaul was
      climbing the gate. Lastly, Appellant shot both the decedents
      twice – the shot to DePaul’s back hit[ting] him after he was
      already lying on the ground.

TCO at 10-11 (names altered).

      Viewed in the light most favorable to the Commonwealth, the evidence

was sufficient to disprove Appellant’s claim of self-defense. Namely,

Appellant was not free from fault in continuing the confrontation, as he

taunted DePaul and invited DePaul to his gate without the intention of going

outside to meet DePaul or opening the gate, but in order to trap DePaul in

the breezeway. Based upon Appellant’s statements and demeanor during

and after the shooting, his luring of DePaul to his gate, DePaul’s not

displaying a weapon, and DePaul’s not attempting to enter Appellant’s

property, the jury was free to conclude that Appellant was not reasonably in

fear of imminent danger. Moreover, Appellant could have remained inside his

home instead of walking outside to shoot DePaul and Dempsey. Accordingly,

Appellant is not entitled to relief on this claim.2



2 Appellant argues in the last paragraph of this argument section that even if
the Commonwealth sustained its burden of disproving self-defense, his
conviction of first-degree murder for shooting Dempsey should be
overturned because the Commonwealth failed to prove beyond a reasonable
doubt that Appellant intentionally shot her. Appellant’s Brief at 23-24.
Appellant failed to raise this claim in his court-ordered concise statement,
and thus the trial court was unable to address it. Accordingly, it is waived.
See Commonwealth v. Bonnett, 239 A.3d 1096, 1106 (Pa. Super. 2020)
(citations omitted) (“It is well-established that any issue not raised in a Rule
1925(b) statement will be deemed waived for appellate review. Further, an
(Footnote Continued Next Page)

                                      - 11 -
J-S50031-20

      Appellant next argues that the verdict was against the weight of the

evidence. Specifically, he contends that “the fact that he repeatedly called

the police for help in removing [] DePaul from his premises on the night of

the shooting so undermines confidence in the jury’s rejection of his

justification defense that a new trial is required in the interests of justice.”

Appellant’s Brief at 25. Our standard of review of this claim is as follows:

          Appellate review of a weight claim is a review of the
          exercise of discretion, not of the underlying question of
          whether the verdict is against the weight of the evidence.
          Because the trial judge has had the opportunity to hear
          and see the evidence presented, an appellate court will
          give the gravest consideration to the findings and reasons
          advanced by the trial judge when reviewing a trial court’s
          determination that the verdict is against the weight of the
          evidence. One of the least assailable reasons for granting
          or denying a new trial is the lower court’s conviction that
          the verdict was or was not against the weight of the
          evidence and that a new trial should be granted in the
          interest of justice.

      Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013)
      (citations and emphasis omitted).

      “[T]he finder of fact while passing upon the credibility of
      witnesses and the weight of the evidence produced, is free to
      believe all, part or none of the evidence.” Commonwealth v.
      Roberts, 133 A.3d 759, 767 (Pa. Super. 2016) (citation
      omitted). Additionally, the Commonwealth “may sustain its
      burden of proving every element of the crime beyond a
      reasonable doubt by means of wholly circumstantial evidence.”
      Commonwealth v. Colon-Plaza, 136 A.3d 521, 526 (Pa.
      Super. 2016) (citation omitted).


(Footnote Continued)   _______________________

appellant’s concise statement must identify the errors with sufficient
specificity for the trial court to identify and address the issues the appellant
wishes to raise on appeal.”).

                                                 - 12 -
J-S50031-20


Commonwealth v. Bright, 234 A.3d 744, 749 (Pa. Super. 2020) (citation

format altered).

      The trial court rejected Appellant’s weight claim, concluding that “the

jury’s verdict did not shock one’s sense of justice.” TCO at 12 (quotation

marks omitted). Upon review, we conclude the trial court did not abuse its

discretion. The jury heard the 911 calls, the audio recordings of the

confrontation, and viewed the physical evidence. In weighing that evidence,

it was free to reject Appellant’s claim of self-defense and find, instead, that

Appellant committed the crimes as charged. Accordingly, Appellant is not

entitled to relief on this claim.

      Finally, we address whether the trial court erred when it precluded

Appellant from presenting expert testimony to establish his state of mind at

the time of the shooting in support of his justification defense. Appellant’s

Brief at 29. We consider this claim mindful of the following:

      [A]dmissibility of expert testimony is within the sound discretion
      of the trial court and will not be reversed absent a clear abuse of
      discretion. It has long been established that expert opinion
      testimony is proper only as an aid to the jury when the subject
      matter is distinctly related to a science, skill, or occupation
      beyond the knowledge or experience of the average layman.
      However, expert testimony may not be used to bolster the
      credibility of witnesses because witness credibility is solely within
      the province of the jury.

Commonwealth v. Pitts, 740 A.2d 726, 733 (Pa. Super. 1999) (citations

and quotation marks omitted).




                                     - 13 -
J-S50031-20


      Psychiatric testimony has long been held admissible to prove a
      defendant’s subjective belief that he or she is in danger of
      imminent death or serious bodily injury. Commonwealth v.
      McCloud, 455 A.2d 177, 179 (Pa. Super. 1983). See also
      Commonwealth v. Stonehouse, 555 A.2d 772 (Pa. 1989)
      (plurality) (holding that trial counsel was ineffective for failing to
      present expert testimony on the battered woman syndrome as a
      defense to homicide charges); Commonwealth v. Light, 326
      A.2d 288 (Pa. 1974) (finding that psychiatric testimony was
      admissible to show whether defendant acted out of an honest,
      bona fide belief that he was in imminent danger at time he killed
      victim for purposes of establishing defense of self-defense);
      Commonwealth v. Sheppard, 648 A.2d 563 (Pa. Super. 1994)
      (providing that testimony of paranoid personality disorder was
      admissible to show if defendant had a bona fide belief he was in
      danger in a homicide case, although denial of introduction of
      such testimony by trial court was not fatal, as paranoid
      personality disorder did not permit claim of imperfect self-
      defense to be used to reduce offense from murder to voluntary
      manslaughter); Commonwealth v. Miller, 634 A.2d 614 (Pa.
      Super. 1993) (en banc) (holding that evidence of battered
      woman syndrome was admissible in homicide trial as probative
      evidence of defendant’s state of mind as it relates to a theory of
      self-defense).

Id. at 734 (citation format altered).

      By way of background, on September 13, 2018, Appellant gave notice

of his intent to present expert evidence of a mental health condition.

Specifically, Appellant proffered that, immediately prior to and at the time he

shot DePaul and Dempsey, he “was acting under the mental condition of

fear[,] which motivated his action.” Notice, 9/13/2018, at 1. On September

18, 2018, Appellant filed a motion in limine to admit expert opinion

testimony from Dr. Steven Samuel, a licensed psychologist, who examined

Appellant regarding Appellant’s subjective state of mind as to whether he

had an “honest, bona fide belief that he was in imminent danger.”

                                     - 14 -
J-S50031-20

Memorandum of Law in Support of Motion in Limine, 9/18/2018, at 3.

According to Dr. Samuel, Appellant’s evaluation did “not support the

conclusion that he is diagnosed with a psychological disorder.” Dr. Samuel’s

Report, 9/16/2018, at 11. Instead, Dr. Samuel concluded that Appellant shot

DePaul and Dempsey while “under the influence of extreme emotional

disturbance.” Id. at 12. As defined by Dr. Samuel,

      [e]xtreme emotional disturbance is a state of mind in response
      to and in the presence of grave provocation. It is, objectively, an
      unreasonable fear whereas subjectively, i.e., in the mind of an
      individual experiencing extreme emotional disturbance, the fear
      is reasonable. This was Appellant’s state of mind at the time of
      the shootings. He was agitated, irritable and overwhelmed[,] and
      so afraid that he and his wife would be killed by DePaul that his
      judgment and self-control w[ere] suddenly and temporarily
      overcome.

Id. (names altered).

      On September 21, 2018, Appellant’s motion in limine for expert
      testimony regarding Appellant’s state of mind was denied. Th[e
      trial] court ruled that the expert’s report contained no diagnosis;
      there were inculpatory statements from Appellant within the
      report; and Appellant’s state of mind at the time of the murders
      was an issue for the jury to decide.

TCO at 13 (names and capitalization altered; citation omitted). The trial

court further explained its reasoning for denying the motion as follows.

      Dr. Samuel reviewed all the audio evidence that was eventually
      presented in this case and interviewed Appellant himself. The
      interview with Appellant focused on Appellant’s personal history
      with DePaul, and contained inadmissible hearsay statements by
      Appellant regarding DePaul’s bad character.

            Th[e trial] court had previously ruled that the evidence of
      DePaul’s bad character for violence would only be admissible if
      there was evidence presented that Appellant personally knew

                                    - 15 -
J-S50031-20


     about it. Additionally, Dr. Samuel’s report placed a much greater
     emphasis on the transcripts from the police calls made by
     Appellant than the audio recording of the actual incident.

     Dr. Samuel ultimately concluded that Appellant was suffering
     from extreme emotional disturbance at the time of the murders.
     However, Dr. Samuel failed to cite extreme emotional
     disturbance as a recognized disorder in the Diagnostic and
     Statistical Manual of Mental Disorders[]. For that reason, [the
     trial] court found that Dr. Samuel’s report contained no
     diagnosis. Because Dr. Samuel’s expert opinion did not contain a
     diagnosis, and Dr. Samuel’s expert report was otherwise
     inadmissible, th[e trial] court did not permit Dr. Samuel to
     testify regarding Appellant’s state of mind during the murder.

Id. at 13-14 (names and capitalization altered; footnote omitted).

     Appellant relies on Light to argue that the testimony was admissible

to show the subjective element of his state of mind at the time of the

shooting in support of his theory of self-defense. Appellant’s Brief at 32.

Appellant is correct that psychiatric testimony is generally admissible to

prove a defendant’s subjective state of mind in support of a justification

defense. However, Dr. Samuel’s report did not include an opinion about how

Appellant’s state of mind was affected by any mental disorder that Appellant

may have been suffering from in order to explain why Appellant subjectively

believed he was in imminent danger at the time of the shootings. Cf., e.g.,

Pitts, 740 A.2d 726 (considering report that Pitts suffered from post-

traumatic stress syndrome); Sheppard, 648 A.2d 563 (considering report

that Sheppard suffered from paranoid personality disorder); Miller, 634

A.2d 614 (considering report that Miller suffered from battered woman

syndrome). Rather, Dr. Samuel evaluated the evidence that would be

                                   - 16 -
J-S50031-20

presented at trial, as well as some evidence provided by Appellant that the

trial court had ruled inadmissible, and concluded that Appellant was

subjectively afraid, though his fear was unreasonable. As such, it would not

aid the jury regarding a subject matter beyond the knowledge or experience

of the average layperson, and it was not admissible as expert testimony.

See Pitts, 740 A.2d at 733. Without an underlying condition for Dr. Samuel

to explain to the jury as to why Appellant’s fear was subjectively reasonable,

it was solely within the jury’s province to weigh the evidence and determine

whether Appellant subjectively believed he was in imminent danger.

Moreover, the proffered testimony was inadmissible expert testimony, as it

bolstered the credibility of Appellant’s statements to police that he was in

fear for his and his wife’s lives immediately prior to and during the shooting.

Id. Accordingly, we conclude that the trial court did not abuse its discretion

in excluding Dr. Samuel’s testimony.

        Judgment of sentence affirmed.

Judge Strassburger did not participate in the consideration or decision of this

case.




                                    - 17 -
J-S50031-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2021




                          - 18 -